Exhibit 10.1

 



RESIGNATION of the DIRECTOR

of

PARADIGM RESOURCE MANAGEMENT CORPORATION

 

The following is a true copy of the resignation of the Director of the
Corporation, held on this 11th of September, 2015.

 

I, TAKANORI (TED) OZAKI, do hereby formally RESIGN as Director and CEO and any
other corporate affiliation and do hereby sever any and all official ties,
duties, obligations or liabilities regarding PARADIGM RESOURCE MANAGEMENT
CORPORATION and do hereby, by affixing, my signature hereto, officially as my
last corporate act, DO HEREBY RESIGN.

 

DATED: 11th September, 2015

 

 

/s/ Takanori Ozaki                             

TAKANORI OZAKI

 

 

